                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DIAMOND ASSET LLC,

                              Plaintiff,                                    ORDER
       v.
                                                                          18-cv-568-wmc
E-TECH ASSETS LLC,

                              Defendant.


       Today, the court held an ex parte hearing with defendant’s counsel on his motion to

withdraw. (Dkt. #31.) Defendant’s counsel provided ample support orally to grant that

motion. Accordingly, the court will do so on or after November 6, 2018, unless before that date:

            1) defendant’s counsel fails to file ex parte an affidavit supporting his withdrawal on
               grounds laid out during the hearing, along with copies of attempted
               communications with defendant and proof of service or attempted service of his
               motion to withdraw, the affidavit and this order on defendant;

            2) Michael Santos, defendant’s C.E.O., or another officer or legal representative of
               defendant objects on good grounds to the withdrawal; or

            3) plaintiff objects based on undue prejudice.

       Defendant should keep in mind that it can only appear in this action through legal

counsel. See United States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008) (limited liability

corporation “is not permitted to litigate in a federal court unless it is represented by a lawyer

licensed to practice in that court”). As such, if the motion to withdraw is granted, defendant

will be without any representation in this case absent the timely appearance of replacement

counsel, including with respect to any motion to enforce the injunction previously entered

against it in this case. (Dkt. #22.)

       Entered this 30th day of October, 2018.

                                              BY THE COURT:
                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge
